Citation Nr: 1741845	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  12-29 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent for disc desiccation (L5-S1) with lumbar degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Ravisetti, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1964 to May 1968, and from January 1973 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The issue on appeal was previously denied by the Board in September 2016.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2017 Joint Motion for Partial Remand (JMPR), the Court vacated the Board's September 2016 decision and remanded the claim for action consistent with the terms of the parties' JMPR.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.      38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(2016).

In the July 2017 JMPR, the parties stipulated that the Board's September 2016 decision was based on an inadequate examination of the lumbar spine performed in February 2013.  At the February 2013 examination, the Veteran reported that he experienced flare-ups of his lumbar spine a few times per year.  The parties noted that the examiner did not discuss whether the Veteran's flare-ups would cause a greater limitation of range of motion, or note whether the examination was conducted during a flare-up so as to allow the Board to find that a flare-up was actually witnessed and he was tested during one of them.  See DeLuca v. Brown, 8 Vet. App. 202 (1995)(holding that for disabilities evaluated on the basis of limitation of motion, the degree of additional range of motion loss due to pain, weakness, excess fatigability, or incoordination, to include during flare-ups, must be indicated).

When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Since the February 2013 examination was inadequate, the Board finds that a new examination must be obtained on remand.  The claims file should be updated with additional VA treatment records as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Update the file with VA treatment records since June 2016.

2.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected lumbar spine disability.  The claims file should be made available to, and reviewed by, the examiner, and the examiner must indicate whether such review was accomplished.  The examiner must then address the following:

(a) The examiner should determine the range of motion of the Veteran's lumbar spine, in degrees.  Range of motion testing must include both passive and active motion, and in weightbearing and nonweightbearing.  It should be indicated at what point during the range of motion that the Veteran experiences any limitation of motion that is specifically attributable to pain.

(b) The examiner should also indicate whether, and to what extent, there is likely to be additional functional impairment i) during flare-ups and ii) with repetitive use over time.  The additional functional impairment should be expressed in terms of the degree of additional range of motion lost, if possible.  

If the Veteran indicates that he is not currently experiencing a flare-up at the time of the examination, the examiner should still estimate any additional functional loss during flare-ups AND with repetitive use over time, based on the Veteran's description of the severity, frequency, and duration of his flares, and functional loss manifestations.  

If it is not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups, without resorting to speculation, the examiner must provide an explanation for why this is so.

2.  The RO should review the examination report to ensure that it is responsive to the remand directives.  If it does not comply with remand directives, corrective action should be taken in accordance with Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, readjudicate the appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




